300 F.2d 763
Paul J. CAMUSO, Appellant,v.READING COMPANY.
No. 13813.
United States Court of Appeals Third Circuit.
Argued March 23, 1962.
Decided April 4, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Francis L. Van Dusen, Judge.
William Bruno, Philadelphia, Pa., for appellant.
Henry R. Heebner, Philadelphia, Pa. (Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court for the Eastern District of Pennsylvania. The plaintiff sued the defendant under the Federal Employers' Liability Act for personal injuries sustained when he was hurt while opening a window of a railroad car. The jury gave him a verdict with a deduction for his own contributory negligence.


2
The basis of the plaintiff's complaint is that the judge failed to charge as fully as the plaintiff now says he should have done. We have examined the charge and the plaintiff's request. We do not agree that a further charge was required. We think the trial judge set out clearly the rule about contributory negligence and he said enough about assumption of risk to get any application of that doctrine out of the case.


3
The judgment of the district court will be affirmed.